                                          Case 4:19-cv-07418-YGR Document 28 Filed 07/22/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     COSTCO WHOLESALE CORPORATION,                     Case No. 4:19-cv-07418-YGR
                                                       Plaintiff,
                                   8
                                                                                           ORDER SETTING COMPLIANCE HEARING
                                                 v.
                                   9

                                  10     DIRECT ACTION EVERYWHERE, ET. AL.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Having reviewed the docket in this matter, the Court hereby SETS a compliance deadline

                                  14   for 9:01 a.m. on Friday, July 31, 2020.

                                  15          Five (5) business days prior to the date of the compliance hearing, the parties shall file a

                                  16   JOINT STATEMENT providing a status update of this matter. If compliance is complete, the

                                  17   compliance deadline will be taken off calendar.

                                  18          IT IS SO ORDERED.

                                  19   Dated: July 22, 2020

                                  20
                                                                                                       YVONNE GONZALEZ ROGERS
                                  21                                                                  UNITED STATES DISTRICT JUDGE
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
